[ ], 2010 Dear Vishay Intertechnology, Inc. Stockholder: We are pleased to inform you that on June 15, 2010, the board of directors of Vishay Intertechnology, Inc. approved the spin-off of Vishay Precision Group, Inc., our wholly-owned subsidiary that operates our precision measurement and foil resistor businesses. The spin-off will separate the ownership and management of our business and that of Vishay Precision Group, which we think will better enable both companies to focus on their core businesses. Vishay Intertechnology is expected to be a more competitive, pure-play discrete electronic components company. We will effect the spin-off by way of a pro rata stock dividend to our stockholders as of June 25, 2010. Each holder ofVishay Intertechnology common stock will receive1 share of common stock of Vishay Precision Group for each 14 shares of Vishay Intertechnology common stock held, and each holder of Vishay Intertechnology Class B common stock will receive1 share of Class B common stock of Vishay Precision Group for each 14 shares of Vishay Intertechnology Class B common stock held.
